NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance
                           with Fed. R. App. P. 32.1




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                              Submitted April 17, 2007*
                               Decided May 10, 2007

                                        Before

                    Hon. MICHAEL S. KANNE, Circuit Judge

                    Hon. DIANE P. WOOD, Circuit Judge

                    Hon. TERENCE T. EVANS, Circuit Judge

No. 06-2616

DANIEL G. BAHLER,                              Appeal from the United States
    Plaintiff-Appellant,                       District Court for the
                                               Central District of Illinois
      v.
                                               No. 06-1065
KENNY LOPEZ, et al.,
    Defendants-Appellees.                      Harold A. Baker,
                                               Judge.

                                      ORDER

       Daniel Bahler, an inmate at Menard Correctional Center, mailed a letter to
the district court, entitled “Pro Se Complaint.” In the letter, Bahler set forth facts

      *
        This case was originally scheduled for oral argument on April 17, 2007. The
defendants, who were not yet served in the district court, are not participating in
the appeal, and the assigned panel determined that resolution of the appeal would
not be facilitated significantly by oral argument. The court therefore vacated the
order setting the case for argument, and the appeal was submitted on the
appellant’s brief and the record. Fed. R. App. P. 34(a)(2).
No. 06-2616                                                                    Page 2

alleging an Eighth Amendment claim of excessive force against several correctional
officers at Menard, but the letter was not docketed. Approximately one month
later, Bahler filed an “Amended Complaint,” which added additional claims
concerning unrelated incidents. The district court screened the amended complaint
under 28 U.S.C. § 1915A and dismissed all of Bahler’s claims as time-barred.
Because Bahler’s original letter tolled the statute of limitations, we reverse the
district court’s judgment and remand for further proceedings.

       In January 2006 Bahler sent a letter to the clerk of the United States District
Court for the Central District of Illinois, asking to file a claim arising from an
incident that occurred in February 2004 during which “Sergeant Galloway” twice
stunned him with a “shock gun.” He entitled his letter “PRO SE COMPLAINT” and
“IN FORMA PAUPERIS” and labeled the subject line: “Excessive Force” and “Cruel
& Unusual Punishment at McLean County, Bloomington, Illinois.” In the letter,
Bahler said that another prisoner overheard deputy sheriffs say they were “going to
get Bahler good.” He also alleged that, as a result of the shock gun application, he
suffered blisters, bloody urine, trouble urinating, and scarring.

       Bahler’s letter was not immediately docketed, but atop the letter is a time
stamp indicating that the court received the letter on January 26.1 In addition, a
handwritten notation on the letter (presumably made by a court clerk) says “Sent
Forms 2/1/06.” On March 9, 2006, Bahler filed an Application to Proceed Without
Prepayment of Fees and Affidavit, as well as an “Amended Complaint.” In his
“Amended Complaint,” Bahler recounted the “shock gun” incident, and named as
defendants McClean County Deputy Sheriffs Galloway, Kenny Lopez, and Clifford
Rushing, as well as McClean County Sheriff Dave Owens. He also referenced
events dating back to July and August of 2003. In addition, Bahler alleged that he
was denied access to the courts when the defendants falsely told a judge that Bahler
had refused to go to court; according to Bahler, the deputies beat him and then
would not take him to court because they did not want the judge to see his injuries.
May 12, 2006 the district court screened the amended complaint pursuant to 28
U.S.C. § 1915A and dismissed it as barred by Illinois’ two-year statute of
limitations. The court explained that Bahler complained about events that took
place in July 2003 but did not file his lawsuit until March 2006, nearly three years
later.



      1
        Eventually, however, the letter was docketed. On October 27, 2006, Bahler
moved to supplement the record on appeal to include both the letter and the
amended complaint. The court granted the motion and added both documents to
the record, directing the clerk to add them effective May 12, 2006, the date the court
had dismissed Bahler’s claims.
No. 06-2616                                                                             Page 3

       On appeal, Bahler argues that the court improperly dismissed his lawsuit on
statute of limitation grounds because his initial submission—a self-styled “PRO SE
COMPLAINT” that was received by the district court on January 26, 2006—was in
fact timely, having been received within two years of the events giving rise to his
“shock gun” claim.

        Bahler’s § 1983 “shock gun” claim is subject to the two-year statute of
limitations applicable to personal injuries under Illinois law, 735 ILCS 5/13-202,
Evans v. City of Chi., 434 F.3d 916, 934 (7th Cir. 2006), and his claim accrued the
day he was injured, February 3, 2004, see Evans, 434 F.3d at 934. The statute of
limitations is tolled, however, when the complaint is filed, i.e., received by the court.
See Robinson v. Doe, 272 F.3d 921, 922-23 (7th Cir. 2001). Tolling occurs regardless
of whether the complaint is initially accompanied by a filing fee or petition to
proceed in forma pauperis, even if a local rule requires one or the other to be
included. Id. (holding that Fed. R. Civ. P. 5(e) requires a clerk to accept a paper for
filing even if it does not comply with the local rules or is not in proper form). See
also McDowell v. Del. State Police, 88 F.3d 188, 191 (3d Cir. 1996) (holding that
plaintiff’s complaint was “constructively filed” on date received by court, even
though it did not include filing fee or petition to proceed in forma pauperis, and
petition was not filed for fourteen months).

        Our record here is murky and does not reflect why the district court clerk’s
office did not accept Bahler’s initial submission as a complaint. Perhaps the clerk’s
office rejected his filing because Local Rule 16.3(A)(8) states that, “[t]he plaintiff
must mail the complaint, the copies, and the summons forms, along with the filing
fee or the petition to proceed in forma pauperis, together in one package” to the
court. See C.D. Ill. L.R. 16.3(A)(8) (italics added). But under Robinson, the clerk
was not permitted to refuse Bahler’s initial submission merely for failing to follow
Rule 16.3(A)(8)’s requirements. 272 F.3d at 922-23 (criticizing the Central District
of Illinois’ Local Rule 16.3(A)(8), which requires that a complaint be accompanied by
either the filing fee or petition to proceed in forma pauperis). A “complaint is ‘filed’
for purposes of [tolling] when the court clerk receives the complaint, not when it is
formally filed in compliance with all applicable rules involving filing fees and the
like.” Id. at 922-23. And Bahler’s initial submission otherwise substantially meets
the Central District of Illinois’ general format requirements for filing, though, as a
prisoner, Bahler did not have to meet them. See C. D. Ill. L.R. 5.1.2 Nor should it


       2
        Local Rule 5.1 is entitled “FORMAT OF FILINGS,” and reads:
The Court may strike any paper which does not conform to the following format:

In all cases except prisoner and other pro se cases and social security appeals,
                                                                                   (continued...)
No. 06-2616                                                                             Page 4

matter that Bahler’s initial submission was formatted as a letter, rather than a
typical complaint. See McDowell, 88 F.3d at 189, 190-91 (noting with approval
district court’s decision to construe document entitled “Motion for Compensation” as
complaint). Moreover, Bahler’s submission meets the standards for notice pleading.
See Simpson v. Nickel, 450 F.3d 303, 306 (7th Cir. 2006).

      Accordingly, the judgment is REVERSED, and the case is REMANDED for
further proceedings.




      2
       (...continued)
(A)   All documents filed with the court must be double-spaced and must be printed on white
      paper 8 ½ by 11 inches in size.

(B)   All documents shall have one inch margins on all sides and each page shall be numbered.

(C)   Either a proportionally spaced or a monospaced typeface may be used. A proportionally
      spaced face must be 12-point or larger, in both body text and footnotes. A monospaced
      face may not contain more than 10 ½ characters per inch. All documents must be printed
      in a plain, roman style. Italics may be used for emphasis.

(D)   No pleading, motion or other document shall be transmitted to the court or the clerk of
      the court by means of electronic facsimile.